Citation Nr: 9903911	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  92-49 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen the veteran's claim of entitlement to 
service connection for post traumatic stress disorder, 
(PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Dr. J.A. Juarbe-Ortiz


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1953 to 
August 1955.

This case initially arose from a rating decision of September 
1990 from the San Juan, Puerto Rico, Regional Office (RO).  
In a decision dated in September 1997, the Board of Veterans' 
Appeals (hereinafter the Board) denied the appellant's 
petition to reopen his claim of entitlement to service 
connection for PTSD.  The appellant appealed that 
determination to the United States Court of Veterans Appeals 
(Court), which vacated the Board's September 1997 decision 
and remanded the case to the Board for further development 
pursuant to an Order of the Court issued in response to a 
Joint Motion to Remand filed by the parties to the appeal.  
[citation redacted].  The Joint Motion required the Board to procure 
translations from Spanish to English of documents in the 
claims file.  This development has been completed, and this 
decision and remand are rendered in compliance with the 
Court's Order.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  In an April 1990 decision the Board denied the veteran's 
claim of entitlement to service connection for PTSD.

3.  The evidence received subsequent to April 1990 is 
relevant to the issue on appeal, has not been previously 
submitted, and when reviewed in conjunction with the evidence 
that had been previously submitted, is significant enough 
that it must be considered in order to fairly decide the 
merits of the claim.  




CONCLUSIONS OF LAW

1.  The Board's April 1990 decision, wherein the veteran's 
claim of entitlement to service connection for PTSD was 
denied, is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1998).

2.  The evidence received subsequent to the Board's April 
1990 decision is new and material, and serves to reopen the 
veteran's claim of entitlement to service connection for 
PTSD.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to the veteran's petition to reopen his claim of 
entitlement to service connection for PTSD, the RO originally 
denied this claim in a September 1985 decision finding that 
the veteran had no psychiatric impairment in service and that 
his diagnosis of PTSD was not supported.  The appellant 
appealed this decision, and the Board rendered a decision 
denying the veteran's claim in April 1990.  The Board found 
that the veteran did not have a verified stressor in-service 
or a clear diagnosis of PTSD supported by symptomatology. 

Prior Board decisions are final, and may be reopened only 
upon the receipt of additional evidence that, under the 
applicable statutory and regulatory provisions, is both new 
and material.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
38 U.S.C.A. §§ 5108, 7104(b).  A "two-step analysis" is 
used to evaluate a claim to reopen.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  The first step involves a 
determination as to whether the evidence presented is new and 
material; and the second step is a review of all of the 
evidence of record to determine the outcome of the claim on 
the merits.  Id.  The second step is only required if the 
evidence presented is found to be new and material, and 
thereby sufficient to reopen the claim at issue, if the 
evidence is not new and material then review on the merits is 
not justified.  Manio, supra; see also Sutton v. Brown, 9 
Vet. App. 553, 562 (1996).
Pursuant to the applicable regulation, new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

In order to be "new" the evidence must not have been in the 
record at the time of the last final denial of the claim; it 
also must not be merely redundant or cumulative of already 
considered evidence, that is, it should present new 
information.  Evans v. Brown, 9 Vet. App. 273, 283 (1996); 
see also Dolan v. Brown, 9 Vet. App. 358, 363 (1996).  In 
addition to being "new," the evidence must be material, in 
that it pertains to the issue for which the petition to 
reopen is requested.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  In order to be "material", the evidence need not 
warrant revision of a previous decision.  Hodge v. West, No. 
98-7017, (Fed. Cir. Sept. 16, 1998).  The significant factor 
is whether there is a complete record for evaluation of an 
appellant's claim.  Id.  Further, in determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

The evidence considered at the time of the Board's April 1990 
decision included the veteran's service medical records, but 
not his personnel records; multiple private and VA 
psychiatric treatment records beginning in 1978, with varying 
diagnoses of depression, PTSD, schizophrenia, depressive 
psychotic reaction, and schizoaffective disorder.  
Specifically, a private physician not specializing in 
psychiatric treatment, Dr. Vazquez, submitted two statements.  
The first, received in November 1984, asserted that the 
veteran had suffered from audio and visual hallucinations 
since 1956 and been diagnosed with neurosis and 
schizophrenia.  The second statement, submitted in February 
1985, confirmed that he treated the veteran for paranoid 
schizophrenia and that he had referred the veteran to a 
psychiatrist.  This statement also added that "the family 
says that the problem dates to 1956."  Additionally, the 
veteran submitted a statement regarding his stressors in 
service, asserting that he saw two Korean women killed, that 
he was fired at while on guard duty, that he had to "live" 
with several soldiers who were wounded in action, and that he 
saw Private [redacted], an African American soldier, killed 
while they were on guard duty together.

Since the April 1990 Board decision, the veteran has provided 
testimony and photocopies of photographs regarding his 
stressor events; a November 1991 psychiatric evaluation by 
Dr. Grau, a private physician, indicating that the veteran 
suffers from PTSD; and the reports of several VA and private 
outpatient and hospitalization records showing multiple 
psychiatric diagnoses including PTSD, depression, 
schizophrenia, and bipolar disorder.  Additionally, the 
record contains the testimony of Dr. J.A. Juarbe-Ortiz, a 
private mental health doctor, who testified that the evidence 
supports a diagnosis of PTSD as compared to several VA 
examination reports by boards of two or three doctors finding 
that the veteran suffers from schizoaffective disorder and 
not PTSD.  The elaboration of the veteran's stressor events 
included pictures of himself with Private [redacted], an African 
American soldier in his unit who he claims killed two Korean 
women in front of him and who may have been court martialed 
for this action, along with Private [redacted]'s full name and 
service number.  No additional mention of Private [redacted]'s 
death is noted.

Considering the newly submitted evidence in conjunction with 
the evidence previously of record, the Board finds that the 
new evidence has not been previously submitted, is relevant 
to the issue on appeal, and is significant enough that the 
veteran's claim cannot be fairly decided without its 
consideration.  The stressor evidence, witness testimony, and 
treatment records are new and not cumulative of previously 
submitted evidence, and they are material to the issue in 
that they discuss the possible basis for the veteran's 
alleged PTSD, provide medical opinions as to the veteran's 
correct diagnosis, as well as providing additional 
information on his behavior since discharge.  Because the 
newly submitted evidence should be considered in order to 
provide a complete record for any determination on the 
veteran's claim, the Board finds that the veteran has 
submitted new and material evidence sufficient to reopen his 
claim of entitlement to service connection for PTSD.  
Accordingly, his petition to reopen is granted. 


ORDER

New and material evidence having been received to reopen a 
claim for entitlement to service connection for PTSD, the 
petition to reopen that claim is granted.


REMAND

Having reopened the veteran's claim, and after a review of 
the record, it is the opinion of the Board that additional 
development of the evidence should be accomplished prior to 
further consideration of the veteran's reopened claim.  
Initially, the veteran must meet his obligation of submitting 
evidence of a well-grounded claim.  See 38 U.S.C.A. § 5107(a) 
(West 1996); Caluza v. Brown, 7 Vet. App. 498 (1995).  To 
establish a well-grounded PTSD claim, the veteran must submit 
medical evidence of a current disability, lay evidence of an 
in service stressor, and medical evidence of a nexus between 
service and the current PTSD disability.  See Cohen v. Brown, 
10 Vet. App. 128 (1997); Caluza, supra.  For purposes of 
determining whether a claim is well grounded, the evidence 
submitted is generally presumed to be credible.  See 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

The veteran has asserted several service related stressors 
occurring while he was stationed in Korea which are presumed 
credible for well-groundedness purposes.  Additionally, a 
September 1988 VA hospitalization report notes diagnoses of 
PTSD and schizophrenia, based on the veteran's experiences in 
Korea, specifically, his witnessing two Korean women get 
shot.  Given this evidence, the Board finds that the veteran 
has submitted a well-grounded claim of entitlement to service 
connection for PTSD.  Once a veteran has submitted a well-
grounded claim, the VA has a duty to assist the veteran in 
the development of his claim.  38 U.S.C.A. § 5107 (West 
1991).  Due to the complexity of PTSD cases, the Board finds 
that this claim needs to be remanded for more development 
regarding the veteran's alleged stressors.  

A review of the claims file reveals that the veteran was in 
Korea with the United States Army, Company F, 21st Infantry 
Regiment, and that his military occupational specialty (MOS) 
was light weapons infantryman.  The veteran has specifically 
discussed several incidents as bases for his PTSD; however, 
two of the incidents are contradictory.  In a December 1989 
statement the veteran averred stressors of witnessing two 
Korean women getting killed, being fired upon while on guard 
duty, seeing soldiers wounded or dying, and witnessing the 
death of Private [redacted], 21st Regiment, Company F, Division 
24.  In an August 1990 submission of copies of service 
records, the veteran identified the dead soldier, Private 
[redacted], as [redacted], service number [redacted], and 
requested verification of his stressors from U.S. Armed 
Services Center for Research of Unit Records (USASCRUR).  
Subsequently, in testimony at a hearing before the RO in May 
1991, the veteran testified that Private [redacted] had shot the 
two Korean women whose deaths he witnessed, and he believed 
that Private [redacted] had been court martialed for his 
actions.  He made no mention of Private [redacted]'s previously 
alleged death in combat at this time.  He also testified that 
mortar attacks had occurred and that a mortar round had 
fallen close to him.  

Given that the record does not contain the veteran's service 
personnel records, and that no attempt has been made to 
verify the veteran's stressors with USASCRUR, the Board 
requests that the RO attempt to corroborate these stressors 
by obtaining his service personnel records and providing the 
USASCRUR with the relevant information about his stressors 
and requesting that USASCRUR check the information against 
the veteran's unit records.

While the Board recognizes that civilian casualties, such as 
the deaths of the two Korean women, do not appear in unit 
records, USASCRUR should be able to confirm whether Private 
[redacted] was in the veteran's unit, and possibly, whether or 
not he was killed in action or court martialed for the murder 
of the two Korean civilians.  In addition, with regard to 
this stressor, the RO should contact the appropriate office 
in the Department of the Army and request that they verify if 
Private [redacted] was court martialed or disciplined in 
connection with the deaths of two Korean women.  

Furthermore, upon remand the veteran should again be given 
the opportunity to submit corroborating evidence that 
supports his assertions of the stressor events, such as 
statements from other veterans who served with him or letters 
and statements from family members or friends to whom he may 
have related the incidents at the time they occurred, as well 
as any additional medical evidence.  See Quarles v. 
Derwinski, 3 Vet. App. 129 (1992) (upon remand the appellant 
should be given the opportunity to submit additional evidence 
and argument to support his claim).

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the Court.  For that reason, 
to ensure due process, and to ensure that the VA has met its 
duty to assist the veteran in developing the facts pertinent 
to his appeal, the case is REMANDED to the RO for the 
following development:

1.  The RO should contact the veteran and 
request that he provide corroborating 
evidence of his asserted in service 
stressors.  He should be advised that 
this corroboration, if in the form of lay 
statements, must be from person(s) who 
witnessed the event or to whom he related 
the event at the time it occurred and not 
years later.  To the extent that he needs 
assistance in locating these individuals, 
the RO should provide what assistance is 
possible.  

2.  The RO should also contact the 
National Personnel Records Center (NPRC) 
and request that the veteran's service 
personnel records be provided for 
association with his claims file.

3.  The RO should contact the appropriate 
office of the Department of the Army and 
request that they confirm whether or not 
Private [redacted], service number 
[redacted], Regiment 21, Company F, 
Division 24, serving in Korea during the 
period from September 1953 to August 1955 
was ever disciplined or court martialed 
for his involvement with the deaths of 
two Korean women. 

4.  Upon completion of the above, and 
regardless of whether a response is 
received by the veteran, the RO should 
send the USASCRUR copies of all of the 
veteran's service personnel records 
available, his unit designation while in 
Korea, Company F, Regiment 21, Division 
24, and his DD214.  Along with the 
veteran's unit, the RO should provide the 
USASCRUR with his military identification 
number, full name, social security 
number, dates of service (September 1953 
to August 1955), and the specifics of his 
stressors.  The RO should request that 
the USASCRUR make an effort to 
corroborate the veteran's stressors to 
the best of their ability.  Specifically, 
the RO should request that they provide 
information as to the activities of the 
veteran's unit, during the relevant 
period, including any reports of 
casualties, firefights, or mortar 
attacks.  Additionally, the USASCRUR 
should be asked to provide information on 
whether Private [redacted], service 
number [redacted], of the veteran's unit, 
was killed in action or subjected to 
military discipline in the form of a 
court martial or other punishment.  Any 
information or clarification requested by 
USASCRUR should be provided, to include 
any requests by USASCRUR to obtain more 
specific information from the veteran.  
Further, to the extent possible, any 
information provided by the veteran in 
response to the RO's request for 
additional specificity and any lay 
verification should be incorporated into 
the request for verification from the 
USASCRUR.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 11 -


